The Honorable Becky Lynn State Representative P.O. Box 450 Heber Springs, Arkansas 72543
Dear Representative Lynn:
This is in response to your request for an opinion on five questions regarding the following facts:
  The City of Greers Ferry, Arkansas, a city of the second class, has an organized municipal fire department, staffed only by volunteer firemen who live both inside and outside the corporate limits, which serves the city. It additionally serves a much larger unincorporated portion of Cleburne County, including rural, resort and subdivision areas. The entire district, including the unincorporated area, was prescribed by Ordinance of the Cleburne County Quorum Court and approved by the Greers Ferry Council. The fire department is presently funded by city general revenue monies, dues paid by residents outside the city limits in the fire district, and by Fire Protection Premium Tax Funds (A.C.A.  14-284-401 et seq.). Because of the rapid growth in the unincorporated area due to the close proximity of Greers Ferry Lake, it would be desirable, and improve fire protection in the assigned district, to add two new fire stations and necessary equipment in the unincorporated area of the county.
Your five questions regarding these facts are as follows:
  1. Is it lawful for the City to own a fire station which is outside the corporate limits of the City?
  If the answer to question number one is yes, please respond to these additional questions:
  2. Can such fire stations be constructed from sums contributed by private individuals and organizations for such a purpose?
  3. Can such fire stations be constructed from funds derived from dues paid by residents outside the city limits in the fire district?
  4. Can such fire stations be constructed from monies derived from Fire Protection Premium Tax Funds (A.C.A. § 14-284-401 et seq.)?
  5. Can the general revenues of the City be spent in support of the operational expense of such fire stations?
Please note that I have enclosed a copy of Op. Att'y Gen. 93-173
which answers at least your first, fourth and fifth questions. It was noted in Opinion 93-173 that a city does not have the general authority to construct a fire station outside city limits unless the city is proceeding under the Arkansas Code sections involving fire insurance premium tax funds.
It is my opinion, in response to your second question, that to the extent a city has authority to construct such a fire station, it may use private funds donated by various individuals or groups. In response to your third question, I must note that I have found no particular state statute addressing the levy of such dues, and thus cannot respond conclusively to this question. Cf. Op. Att'y Gen. 96-114.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh